Citation Nr: 1526043	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-34 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran was a fugitive felon from October 4, 1993 to present.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1986 to April 1988.  

This matter comes before the Board of Veterans' Appeals from a September 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that the Veteran had an outstanding warrant for his arrest and was a fugitive felon.  

The issue of waiver of overpayment of the debt associated with the Veteran's fugitive felon status has been raised by the record in the Veteran's April 2011 Notice of Disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014)


FINDINGS OF FACT

1.  A warrant for the Veteran's arrest was issued by the State of North Carolina on October 4, 1993 for robbery. 

2.  The evidence does not show that the Veteran was fleeing to avoid prosecution, custody, or confinement after conviction for an offense, or an attempt to commit an offense, which is a felony under the laws of North Carolina; or violating a condition of probation or parole imposed for commission of a felony.  


CONCLUSION OF LAW

The Veteran was not a fugitive felon from October 4, 1993 to the present, and the withholding of VA compensation benefits due to fugitive felon warrant was improper.  38 U.S.C.A. § 5313B(a) (West 2014); 38 C.F.R. § 3.665 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board has fully granted the benefit sought on appeal and, therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Criteria

On December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 U.S.C.A. § 5313B, which provides that a Veteran who is otherwise eligible for a benefit under Chapter 11 of Title 38 may not be paid, or otherwise provided such benefit for any period during which such Veteran is a fugitive felon.  38 U.S.C.A. § 5313B (West 2014). 

The term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n) (2014).

While "fugitive" is not specifically defined by the governing statute and regulation (38 C.F.R. § 3.665(n)), Black's Law Dictionary (8th Ed. 2004) defines it as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.  Thus, to engage in an intentional act of fleeing from prosecution, custody, or confinement, the Veteran would first have to know that he was facing prosecution, custody, or confinement.  See 38 U.S.C.A. § 5313B(b)(1)(A) (West 2014); 38 C.F.R. § 3.665(n)(2)(i) (2014).  
VA's Office of General Counsel has noted that the fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving supplemental security insurance from the Social Security Administration (SSA) and food stamps from the U.S. Department of Agriculture.  VAOPGCPREC 7-2002 (December 3, 2002).  Public Law No. 104-193 "was designed to cut off the means of support that allow fugitive felons to continue to flee."  Id.  The SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A) (West 2014).  In December 2005, the Second Circuit Court of Appeals found that, under that statute (42 U.S.C.A. § 1382(e)(4)(A)), in order for a person to be fleeing prosecution there must be some evidence that the person knows her apprehension is sought.  Specifically, the statute's use of the words "to avoid prosecution" confirms that for "flight" to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution.  See Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd Cir. 2005).

Analysis

The Veteran asserts that although there was a pending warrant for his arrest he was not a fugitive felon for VA purposes because he was unaware of the warrant for many years and did not intend to "flee anything." 

The Greensboro Police Department, located in Greensboro, North Carolina, issued a warrant for the Veteran's arrest on October 4, 1993 for robbery.  VA was informed of this warrant in April 2003.  In an April 2004 correspondence, VA informed the Veteran that there was a warrant for his arrest and that further payment of VA benefits was therefore barred until the outstanding warrant was cleared.  The letter also advised the Veteran that no action would be taken to adjust his VA compensation benefits for a period of at least 60 days, to provide an opportunity for the Veteran to take action to "clear the warrant."  In a September 2004 letter, VA reduced the Veteran's rating to non-compensable effective December 27, 2001, the date the fugitive felon law went into effect.  

In an October 7, 2004 letter, the Veteran informed VA of his updated address.  He further noted that although he had changed his address with the post office when he moved, there was a problem with re-routing his mail, and that he had just received the proposed suspension letter.  

A January 2010 report of incarceration noted that the Greensboro Police Department had informed VA via a telephone conversation that the Veteran's warrant remained pending.  

In an August 2010 correspondence, the Veteran's representative indicated that the information from the Greensboro Police Department was incorrect and outdated.  The Veteran's representative also enclosed a certified copy of the July 22, 2008 Dismissal of Reinstatement Notice indicating that the robbery charge was dismissed and that any outstanding orders for arrest in association with the case were recalled.  With regard to the reason for the dismissal, it was noted that the North Carolina Court of Appeals had upheld the suppression motion in the Veteran's co-defendant's case.  The Veteran also submitted a September 24, 2008 Dismissal of Reinstatement Notice indicating that a driving while impaired charge had been dismissed.  

In a September 2010 report of contact, the Greensboro Police Department indicated that there remained a valid warrant for the Veteran's arrest.  In contrast, a September 2010 report of contact from the Greensboro Superior Court indicated that the warrant had been cleared in July 2008.  

A September 2010 administrative decision indicated that VA had determined that the arrest warrant remained in effect and therefore the Veteran's compensation could not be reinstated. 

In his April 2011 Notice of Disagreement, the Veteran again asserted that the warrant had been cleared and that all charges against him had been dismissed.  In his November 2013 substantive appeal, the Veteran argued that he never should have been considered a fugitive felon because he did not flee from prosecution.  Rather he had been informed that the charges against him would be dismissed and that he was free to move to Georgia to pursue his career.  The Veteran further noted that for almost 15 years he had no idea that the warrant was still active, and that it had been an error on the part of the Greensboro Police Department.  In support of his contention that he was not eluding prosecution, the Veteran stated that during the pendency of the warrant, he had registered to vote, applied for jobs, paid taxes, been summoned to jury duty, and lived openly in the community.  The Veteran stated that upon learning of the warrant, it had taken him several years to clear his name and record of the warrant.  

The Board notes that the evidence of record indicates that there was a valid warrant for the Veteran's arrest from October 4, 1993 to July 22, 2008 stemming from a felony robbery charge.  With regard to the charge for driving while impaired, there is no evidence that an arrest warrant was issued.  Moreover, driving while impaired is not a felony crime in North Carolina.  See State v. Gregory, 154 N.C. App. 718 (2002) (noting that North Carolina statute does not assign a specific misdemeanor classification for impaired driving).  Accordingly, that charge is not pertinent to the issue decided herein. 

Nevertheless, the evidence does not reflect that the Veteran was a fugitive felon within the intent of 38 C.F.R. § 3.665(n)(2)(i) (2014).  See also 38 U.S.C.A. § 5313B(b)(1)(A) (2014).  Specifically, there is simply no objective evidence indicating that the Veteran was aware of the warrant prior to receiving the notice from VA.  Moreover, the mere presence of the outstanding warrant is insufficient to establish fugitive felon status for the purposes of fleeing to avoid prosecution, or custody or confinement after conviction.  Id.; see e.g., Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004) (finding that an intent to avoid prosecution was required for a fugitive felon finding under the SSA statute). 

The Board acknowledges two facts that could suggest the Veteran had intended to flee prosecution.  Specifically, the fact that the Veteran relocated to Georgia while there was a pending warrant for his arrest and the approximately four-year period between when the Veteran received notice of the warrant and when it was recalled.  Initially, the Board notes that the Veteran had already moved to Georgia prior to receiving notice of the warrant from VA.  Specifically, an April 2001 examination request report, dated three years prior to VA's April 2004 fugitive felon notice, indicated that the Veteran's current address as Atlanta, Georgia.  In the absence of evidence that the Veteran was aware of the warrant, there is no reason to presume his relocation was influenced by a desire to flee the state of North Carolina to avoid prosecution, custody, or confinement.  To the contrary, the Veteran asserted that he left to pursue a career opportunity and that he lived openly in the community, assertions that are corroborated by the fact that he updated VA of his new address on multiple occasions.  With regard to the four-year period between when the Veteran had notice of the warrant and its dismissal, in his substantive appeal, the Veteran acknowledged that he worked for several years to clear his name and resolve the warrant.  The Board finds the Veteran's assertion is corroborated by an October 2008 letter from the Veteran's criminal attorney in Greensboro, North Carolina, noting the Veteran's charges had been dismissed without conviction and that the attorney was therefore closing the Veteran's file.

As there is generally internal consistency, facial plausibility, and consistency with other evidence of record, the Board finds the Veteran's statements are credible and are the most probative evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Specifically, the Veteran asserted that he was told that his case would be dismissed, that he was free to move out of state for a career opportunity, and that he lived openly within the community and did not seek to avoid prosecution, custody, or confinement.  The Board notes that the Veteran kept VA appraised of his new addresses when he moved.  Additionally, his statements concerning the warrant are facially consistent with the July 2008 dismissal of the charges.  Specifically, the dismissal noted that the Veteran's robbery charge was dismissed and the associated warrant recalled because the North Carolina appellate court had upheld suppression of relevant evidence in a co-defendant's case.  The Board finds that this explanation is consistent with the Veteran's contention that he believed the robbery charge would be dismissed, that he was unaware of the warrant, and that believed he was free to move out of state.  

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence does not show that the Veteran was attempting to flee or avoid prosecution, custody, or confinement in the State of North Carolina.  Accordingly, the Veteran was not a fugitive felon as defined by VA regulation.

ORDER

The Veteran was not a fugitive felon from October 4, 1993 to present, and, to that extent, the appeal is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


